IN THE COURT OF APPEALS FOR THE STATE OF WASHINGTON
                                                                                       C)

                                                                             co      /
                                                                                     4?i,71
STATE OF WASHINGTON,                     )                                              cp
                                                 No. 76312-1-1                        CD -ft-n
                                         )
                     Respondent,         )                                            7s.-orn
                                         )       DIVISION ONE                         Goma)
      v.                                 )
                                         )                                        —4c3
MICHELLE DAWN NICHOLS,                   )       UNPUBLISHED OPINION           c) c27a*
                                         )
                     Appellant.          )       FILED: August 13, 2018
                                         )

       ANDRUS, J. — Michelle Nichols was unconscious, receiving a transfusion,

and heading into surgery when the police authorized a warrantless blood draw.

She challenges the constitutionality of this action on the night she drove her car

head-on into an oncoming vehicle and killed its driver. We conclude exigent

circumstances justified drawing Nichols's blood without a search warrant and

affirm the conviction for vehicular homicide.

                                      FACTS

       The facts are undisputed. At 8:40 p.m. on February 14, 2015, Nichols

drove south on State Route(SR)525 (also known as SR 20), a two-lane highway

on Whidbey Island. She crossed the fog line and struck the guardrail on the right

side of the roadway. Her car ricocheted off the guardrail, crossed the centerline,

and struck a northbound Honda Accord. The driver, Timothy Keil, died as a

result of blunt force trauma injuries sustained in the crash.
No. 76312-1-1/2

      Washington State Patrol (WSP) Trooper Nicholas Hagg arrived

approximately thirty minutes later. When Trooper Hagg arrived, the collision

scene was chaotic. The two cars were blocking all traffic on the only road

leading to Whidbey Island, which is the main route for ferry traffic in Clinton.

Trooper Hagg coordinated the investigation primarily by himself because other

troopers were still en route from Deception Pass or off island. Despite the chaos,

Trooper Hagg saw a straight, dry roadway with good visibility and no signs that

Nichols had braked before the collision.

      Trooper Hagg saw Nichols lying on a stretcher in the back of an

ambulance. Six or seven medical personnel inside the ambulance crowded

around her working to save her life. Nichols had blood on her face and was

flailing and screaming in pain. Trooper Hagg could see Nichols had sustained a

compound leg fracture; her broken femur was visible, sticking four inches out

from her leg. Because of these injuries, Trooper Hagg could not perform field

sobriety tests or detect any signs of alcohol impairment. For the short time he

was near Nichols, Trooper Hagg was unable to smell any alcohol. Nichols was

airlifted to Harborview Medical Center in Seattle shortly thereafter.

      Trooper Hagg interviewed the medical personnel on scene. A firefighter

with the South Whidbey Fire Department noted that he smelled alcohol on

Nichols while stabilizing her head on a stretcher. Another firefighter told Trooper

Hagg that she had seen Nichols earlier that evening at a restaurant and bar in

Freeland. But when she greeted Nichols with a hug, she had not smelled the




                                           2
No. 76312-1-1/3

odor of intoxicants. A registered nurse told Trooper Hagg that Nichols had

admitted she had been drinking earlier in the evening.

       WSP Trooper Detective Jeffrey Rhue was dispatched to the scene at

10:00 p.m. Detective Rhue had to travel from his home in Stanwood through

Deception Pass to reach the collision scene and did not arrive until 11:58 p.m.

Trooper Hagg tried to keep Detective Rhue apprised of the evidence he was

collecting through repeated cell phone calls, but Trooper Hagg had very poor

reception, which "handicapped [him] in performing his duties of coordinating the

investigation." In an early conversation, Detective Rhue instructed Trooper Hagg

to send another trooper to Harborview to meet with Nichols to verify the odor of

intoxicants.

       WSP Trooper Hagreen responded to the call and arrived at Harborview's

emergency department around 11:10 p.m. He found Nichols with a medical team

operating on her protruding femur and pouring liquid into her open abdominal

cavity. Trooper Hagreen learned that Nichols, who was by then unconscious,

had received two units of blood, was still receiving blood intravenously, and

would be undergoing further surgery. Because Nichols was intubated, Trooper

Hagreen could not smell the odor of intoxicants. At 11:24 p.m., Trooper Hagreen

called Trooper Hagg to report that Nichols was unconscious, sedated, and had

received blood transfusions. He also let Haag know that he had been unable to

determine Nichols's state of intoxication because of her injuries and ongoing

treatment.




                                       3
No. 76312-1-1/4

       Trooper Hagg called Detective Rhue a few minutes later to advise him that

Nichols "had already received two bags of blood, and that she was being

prepped for surgery—where she was likely to then be given more blood

transfusions," which would destroy the evidence of her blood alcohol content.

This call was the first in which Trooper Hagg and Detective Rhue did not

experience poor cell phone reception.         Trooper Hagg detailed the roadway

conditions, the layout of the roadway, and the facts of the collision, specifically

the lack of braking, and the lack of any other collisions at that location. Because

of the poor reception during their previous calls, Detective Rhue had not been

made fully aware of the facts of the collision earlier in the evening.

       During this uninterrupted call, Trooper Hagg told Detective Rhue that he

had learned that Nichols had a driving under the influence charge from 2000,

which had been reduced to negligent driving in the first degree. Trooper Hagg

also explained that the person who reported smelling intoxicants on Nichols was

the person closest to her in the ambulance. Additionally, Trooper Hagg and

Detective Rhue discussed the registered nurse's report stating that Nichols had

admitted to drinking earlier that evening and had "appeared confused and might

have suffered a head trauma."         Detective Rhue concluded there was both

probable cause and exigent circumstances to draw Nichols's blood without a

search warrant.

       Trooper Hagg contacted the Island County prosecuting attorney to confirm

the troopers could proceed with a warrantless blood draw. Trooper Hagg then

called Trooper Hagreen at 11:30 p.m. to ask him to request the blood draw.


                                          4
No. 76312-1-1/5

Nichols, however, was in the process of getting either a CT scan or X-rays, and

the blood draw was delayed another hour. At 12:30 a.m., a registered nurse

withdrew two vials of blood in compliance with all procedures required by the

Washington State Toxicologist. Trooper Hagreen supervised the blood draw and

later placed the blood vials into the Washington State Patrol evidence system. A

forensic scientist analyzed the blood and reported that Nichols had a blood

ethanol level of 0.11 g/100 mL of blood approximately four hours after the

collision.

       Nichols was charged with one count of vehicular homicide under chapters

46.61.520(1)(a) and 46.61.502 RCW. She challenged the constitutionality of the

warrantless blood draw, arguing that the troopers lacked probable cause to

establish she had been driving while intoxicated.       She also challenged the

admissibility of the blood test results, arguing that the blood taken from her veins

was not her blood because it had been adulterated by the blood transfusion.

       The trial court conducted a CrR 3.6 hearing. After hearing the testimony

of the troopers involved, the court found that Trooper Hagg's ability to obtain a

search warrant within a reasonable time was severely compromised by the

extremely poor cell phone reception he had at the scene. In order to make cell

phone calls, Trooper Hagg had to stand in the middle of the intersection at SR

525/SR 20 and Coles Road and turn in a circle until he got reception. If Trooper

Hagg turned around while talking on the phone, the cell phone either cut out or

he was unable to hear the person on the other end of the line. He had several

dropped cell phone calls while trying to talk to Detective Rhue. The trial court


                                         5
No. 76312-1-1/6

also found that it would have taken Trooper Hagg two hours to return to his office

in Coupeville, prepare a search warrant, and contact an on-call judge to consider

the search warrant. And because Trooper Hagg was still waiting for other

troopers to arrive to assist with the investigation, it would have been difficult for

him to leave an open investigation of a vehicular fatality.

       The trial court further found that the troopers became aware of exigent

circumstances when Trooper Hagreen told Trooper Hagg that Nichols had

received two units of blood and was heading into surgery. The court found it

would not have been feasible for Trooper Hagreen, who was at Harborview with

Nichols, to prepare a search warrant in a reasonable time because it would have

taken him two additional hours to gather the necessary information, with limited

cell coverage to connect with Trooper Hagg,from whom he would have to obtain

details to complete the search warrant. And in that time, Nichols's blood alcohol

level would have been further diluted with blood transfusions.

       The trial court concluded that, based on the collective knowledge of the

troopers, there was probable cause to believe that Nichols was driving under the

influence of intoxicating liquor at the time of the collision. It further concluded

that the totality of the circumstances justified a warrantless blood draw under the

exigent circumstances exception to the warrant requirement. It denied Nichols's

motion to suppress the blood test results.




                                         6
No. 76312-1-1/7

        Nichols filed a second motion to exclude the blood test results. She

stipulated that the State met the prima facie requirements of RCW 46.61.506,1

but contended the blood sample could not be used to prove her blood alcohol

level at the time of the collision because the State could not prove that the blood

tested was in fact hers.            The trial court rejected Nichols's argument and

concluded that even with the transfusions, the blood drawn was Nichols's blood

for purposes of RCW 46.61.5042 and WAG 448-14-020.3 In addition, the trial

court concluded that Nichols had failed to prove that the State would be unable to

establish the necessary foundational requirements for the admission of the blood

test results at trial.

        Nichols stipulated at trial that the blood test was accurate, reliable, and

taken in compliance with the standards of the Washington State Toxicologist.

Nichols also stipulated that her blood alcohol concentration was no less than

0.11 g/100 mL of blood within two hours of the collision and that she did not

consume any alcohol after the collision and before the blood draw. Based on

these stipulated facts, the trial court found Nichols guilty of vehicular homicide.




         1 RCW 46.61.506(3) provides: "Analysis of the person's blood or breath to be considered
valid ... shall have been performed according to methods approved by the state toxicologist and
by an individual possessing a valid permit issued by the state toxicologist for this purpose."
        2 The reference to RCW 46.61.504 in the trial court's findings and conclusions was a
typographical error. The parties argued and briefed the issue of the admissibility of the blood test
results under RCW 46.61.506. Where the pleadings, arguments, and briefing make it clear the
parties were referring to the correct statute and the trial court analyzed the issue using the correct
legal standard, this court can deem the reference to the wrong statute as an obvious
typographical error. See Williams v. Striker, 29 Wn. App. 132, 133 n.2, 627 P.2d 590(1981).
        3   This regulation sets out the operational protocol for taking blood samples for alcohol
analysis.

                                                 7
No. 76312-1-1/8

                                   ANALYSIS

       Nichols raises three issues on appeal. She challenges the trial court's

conclusion that there was probable cause to conduct the blood draw. She also

contends the trial court erred in concluding that exigent circumstances justified

taking her blood without a search warrant. Finally, Nichols argues that the blood

analyzed by the state toxicologist was not her blood, as required by RCW

46.61.506(3).

      Probable Cause

       Nichols challenges the trial court's conclusion that probable cause existed

to draw her blood. The Fourth Amendment of the United States Constitution and

article 1, section 7 of the Washington State Constitution prohibit warrantless

searches and seizures. State v. Garvin, 166 Wn.2d 242, 249, 207 P.3d 1266

(2009). Taking a person's blood and testing it constitutes a search and seizure

for which a warrant is generally required. Missouri v. McNeely, 569 U.S. 141,

148, 133 S. Ct. 1552, 185 L. Ed. 2d 696 (2013). Although an exception to the

warrant requirement may apply, such as exigent circumstances, id. at 148-49,

police still need to establish that given enough time, they would have been able

to get a warrant, see United States v. Impink, 728 F.2d 1228, 1231 (9th Cir.

1984). Probable cause is necessary for a warrant to issue. State v. Martines,

184 Wn.2d 83, 90, 355 P.3d 1111 (2015). Therefore, even when asserting an

exception to the warrant requirement, police must show probable cause, which

exists where there are facts and circumstances sufficient to establish a

reasonable inference that the defendant is involved in criminal activity and where


                                        8
No. 76312-1-1/9

evidence of the criminal activity can be found at the place to be searched. State

v. Maddox, 152 Wn.2d 499, 505, 98 P.3d 1199 (2004). In determining whether

probable cause is present, courts may consider the experience and expertise of

officers, as well as a suspect's prior convictions if for a similar crime. Id. at 511-

12.

       A determination of probable cause is a mixed question of fact and law.

State v. Vasquez, 109 Wn. App. 310, 318, 34 P.3d 1255 (2001). We review

challenged findings of fact for substantial evidence and review de novo whether

the facts support this legal determination. Id. Unchallenged findings are verities

on appeal. State v. Acrey, 148 Wn.2d 738, 745, 64 P.3d 594 (2003). Nichols

has assigned no error to any of the trial court's factual findings from the

suppression hearings.4 Thus, the only issue for us to decide is whether the

undisputed facts support a determination that probable cause existed.

        Nichols argues that at the time her blood was drawn, there was no

evidence that she had consumed any alcohol or that she was impaired by the

consumption of alcohol.          But this argument ignores the undisputed factual

findings—namely that a registered nurse told Trooper Hagg that Nichols had

admitted she had been drinking earlier in the evening, and a firefighter closest to

Nichols's head inside the ambulance told Trooper Hagg that he had smelled the

odor of intoxicants on Nichols while stabilizing her head. Additionally, another

firefighter had seen Nichols in a restaurant and bar earlier that evening. In



        4 RAP 10.3(g) requires a "separate assignment of error for each finding of fact a party
contends was improperly made" with a reference to the finding by number. Nichols failed to
provide any separate assignment of error for any of the trial court's findings of fact.

                                            -9-
No. 76312-1-1/10

addition to this evidence, Trooper Hagg learned that Nichols had a previous

driving under the influence charge.             The troopers also testified that the

circumstances of the accident itself—a head-on collision on a straight roadway

with good visibility in a location with no prior accidents and no evidence of any

braking before impact—strongly suggested no other probable explanation than

that Nichols was driving under the influence of alcohol. The unchallenged

findings of fact support the legal conclusion there was probable cause to draw

Nichols's blood based on the belief that she had committed the crime of vehicular

homicide.5

       Nichols asserts the troopers supplemented the missing elements of

probable cause through the exigent circumstances exception when they could

find no additional evidence of intoxication. We disagree with this characterization

of events. Trooper Hagg and Detective Rhue made the decision to send a

trooper to Harborview in an attempt to collect as much evidence as possible

before contacting a judge for a search warrant. At the time they made that

decision, they were unaware that Nichols was on the verge of surgery or

receiving blood transfusions. We will not use the unfair advantage of hindsight to

second guess the professional judgment they exercised in conducting the

investigation. Cf. Staats v. Brown, 139 Wn.2d 757, 774, 991 P.2d 615 (2000)(in

excessive force context, courts cannot judge reasonableness through hindsight

because "police officers are often forced to make split-second judgments in



       5 RCW 46.61.520(1)(a) provides that "[w]hen the death of any person ensues within three
years as a proximate result of injury proximately caused by the driving of any vehicle by any
person, the driver is guilty of vehicular homicide if the driver was operating a motor
                                           - 10-
No. 76312-1-1/11

tense, uncertain, and rapidly evolving circumstances"). Moreover, it was not until

11:30 p.m. when Trooper Hagg relayed the details of his investigation to

Detective Rhue that the troopers had all relevant information to make the

probable cause determination. And when they came to the conclusion they had

probable cause, they were also confronted with the risk of losing evidence due to

the blood transfusions and losing access to Nichols due to her impending

surgery. The troopers did not unreasonably delay in making their probable cause

assessment.

       Exigent Circumstances

       The State drew Nichols's blood without a search warrant because of the

exigencies of this case. One of the few "narrowly drawn' exceptions" to the

warrant requirement is exigent circumstances. Garvin, 166 Wn.2d at 249-50

(quoting State v. Jones, 146 Wn.2d 328, 335, 45 P.3d 1062 (2002)). The

Washington State Supreme Court has identified several circumstances that could

be considered "exigent," one of which is the destruction of evidence. State v.

Counts, 99 Wn.2d 54, 60, 659 P.2d 1087 (1983). The mere risk that evidence

may be destroyed does not mean that exigent circumstances justify a

warrantless search in all cases. State v. Tibbles, 169 Wn.2d 364, 370, 236 P.3d

885 (2010). Rather, a court "must look to the totality of the circumstances in

determining whether exigent circumstances exist," id., including whether "less

intrusive options were available." State v. Cruz, 195 Wn. App. 120, 127, 380

P.3d 599 (2016).


vehicle ...[w]hile under the influence of intoxicating liquor or any drug, as defined by RCW
46.61.502."
No. 76312-1-1/12

       Furthermore, there must be more than "mere suspicion that evidence may

be present. .. ; rather, there must be a 'finding of probable cause coupled with

exigent circumstances." lmpink, 728 F.2d at 1231 (quoting United States v.

Stanley, 545 F.2d 661, 664 (9th Cir. 1976)). The impracticality of obtaining a

warrant is the focus of the exigent circumstances exception. State v. Audlev, 77

Wn. App. 897, 905, 894 P.2d 1359 (1995); see also Tibbles, 169 Wn.2d at 371.

The State must show by clear and convincing evidence that the search falls

within the exigent circumstance exception. Garvin, 166 Wn.2d at 249-50. "Clear

and convincing evidence creates a conviction that the factual contention is 'highly

probable." United States v. Yi, 704 F.3d 800, 806 (9th Cir. 2013) (quoting

Colorado v. New Mexico, 467 U.S. 310, 316, 104 S. Ct. 2433, 81 L. Ed. 2d 247

(1984)). Whether exigent circumstances exist to justify a warrantless blood test

is a legal question this court reviews de novo. City of Seattle v. Pearson, 192

Wn. App. 802, 811-12, 369 P.3d 194(2016).

       In Missouri v. McNeely, the United States Supreme Court held that the

natural dissipation of alcohol in the bloodstream alone did not justify a

warrantless blood draw of a suspected drunk driver. 569 U.S. 141, 165, 133 S.

Ct. 1552, 185 L. Ed. 2d 696, 702 (2013). The Fourth Amendment requires

officers to obtain a warrant where they can do so within a reasonable time and

where it will not significantly undermine the efficacy of the search. içj. at 152.

RCW 46.20.308(3) was amended after McNeely to provide that a blood test

could be administered without consent only pursuant to a search warrant, a valid




                                      - 12 -
No. 76312-1-1/13

waiver of the warrant requirement, or when exigent circumstances exist. See

LAWS OF 2013, 2d Spec. Sess., ch. 35,§ 36.

       Nichols relies on Pearson to argue that the State failed to prove that

troopers could not obtain a search warrant in a timely manner. In that case,

Pearson appealed a conviction for driving under the influence of marijuana,

arguing that exigent circumstances did not justify a warrantless blood draw.

Pearson, 192 Wn. App. at 806-07. This Court held that the natural dissipation of

tetrahydrocannabinol (THC) in a suspect's bloodstream constitutes an exigency

sufficient to forgo the warrant requirement "only if the party seeking to introduce

evidence of a warrantless blood test can show that waiting to obtain a warrant

would result in losing evidence of the defendant's intoxication." Id. at 813.

Testimony in that case demonstrated that there were at least eight officers

present on the scene of Pearson's accident on a heavily travelled road in Seattle.

Id. at 816.   Further testimony established that available officers could have

obtained a search warrant by email or telephone within 60 to 90 minutes, and

there was no explanation for why they had not tried to obtain a warrant. Id.

Because the City failed to show by clear and convincing evidence that waiting for

a warrant would result in the loss of evidence of intoxication, "the natural

dissipation of THC in Pearson's bloodstream alone did not constitute an exigency

sufficient to bypass the warrant requirement." Id.

       Pearson is distinguishable. First, in the present case, there were a limited

number of troopers available to maintain public safety at the collision scene,

conduct the investigation, and obtain a search warrant. Trooper Hagg was alone


                                      -13-
No. 76312-1-1/14

at a rural, serious two-vehicle, fatality accident site. The other troopers called to

assist did not arrive until much later—Trooper Larsen arrived at 9:45 p.m.;

Trooper Hainer arrived at 10:07 p.m.; and Detective Rhue arrived at midnight.

As the trial court found:

              [t]here were limited Washington State Patrol Troopers on the
              scene to help investigate. Most, up until the time the blood
              draw was taken, were en route to the scene; either coming
              to the mainland by way of Deception Pass on North Whidbey
              or by way of the ferry on South Whidbey.

Because of this, Trooper Hagg coordinated the entire investigation primarily on

his own.    It would have been difficult for Trooper Hagg to leave the open

investigation to return to his office to prepare a search warrant.

       In addition, contrary to Nichols's assertion, this court in Pearson did not

require the City to show it tried to, but was unable to obtain a warrant. Rather,

we concluded "[t]he City failed to satisfy its heavy burden to show by clear and

convincing evidence that a warrant could not have been obtained in a reasonable

time." Pearson, 192 Wn. App. at 815. Unlike the officers in Pearson, Trooper

Hagg had limited cell phone reception, which impaired his ability to gather

information about Nichols's condition from Trooper Hagreen, to connect with

Detective Rhue, who was driving to the accident site, and to contact a judge for a

search warrant.

       The trial court detailed the obstacles poor cell phone reception presented

for Trooper Hagg that night:

       5.   In order to make cell calls, Trooper Hagg had to go 1) to the
            intersection of Coles Road and [SR 525/]SR 20, 2) stand in
            the middle of the intersection, and 3) turn in a circle until he
            got cell reception.

                                       - 14 -
No. 76312-1-1/15

      6.   If Trooper Hagg turned away from his original position, the cell
           phone call would cut out or the person's voice on the call
           would be so inaudible that he would have to hang up and try to
           call again.
      7.   The best reception Trooper Hagg could get were two bars of
           cellular reception out of the extended network. It was only one
           bar of reception on his regular Sprint network, which was fine
           at his home and in Anacortes but did not work reliably at the
           scene.
      8.   Trooper Hagg had several dropped phone calls while he was
           trying to talk to WSP Detective Rhue, who was experiencing
           his own poor cell reception while driving to the scene.
      9.   Trooper Hagg had no ability to have a search warrant
           prepared at the accident scene considering his lack of reliable
           cell phone service and lack of backup troopers.
      10. Under good conditions, which these were not, Trooper Hagg
          estimated that it would take him two hours to get back to the
          office in Coupeville, prepare the search warrant, and contact
          an on-call judge to consider the search warrant.

Nichols has not challenged any of these findings of fact on appeal. Thus, on the

record before us, there is clear and convincing evidence that the troopers could

not obtain a warrant in a reasonable time. See State v. Inman, 2 Wn. App. 2d

281, 291-93, 409 P.3d 1138 (2018) (exigent circumstances existed for

warrantless blood draw in rural location with unreliable cell phone coverage and

suspected drunk driver with serious injuries requiring ongoing medical treatment);

but see Tibbles, 169 Wn.2d at 370 (finding no exigent circumstances where State

did not "establish[] that obtaining a warrant was otherwise impracticable"

because record contained no evidence of steps needed to procure a warrant).

       Finally, the severity of Nichols's injuries and the blood transfusions

complicated this investigation. Trooper Hagg could not conduct field sobriety

tests or observe any obvious signs of intoxication because Nichols was airlifted

to Harborview for treatment of her life-threatening injuries shortly after Trooper
                                      - 15-
No. 76312-1-1/16

Hagg arrived on scene. Later, Trooper Hagg learned that Nichols was intubated,

making it difficult for Trooper Hagreen to detect an odor of intoxicants, and she

had received two units of blood and was likely to need more. The troopers were

concerned that the transfusions would dilute any blood alcohol in her system.

Troopers Hagg and Hagreen also learned that Nichols was being prepared for

surgery, limiting her availability for a blood draw. The blood transfusions and

imminent surgeries made the situation a true emergency, necessitating more

intrusive means to determine Nichols's intoxication. The officers in Pearson

faced none of these logistical or factual problems. The record here is much

different than in Pearson. In this case, the trial court explicitly found that Trooper

Hagg and his colleagues would have faced incredible difficulties in obtaining a

warrant in a timely manner. It specifically found that in the time it would have

taken to obtain a warrant, Nichols's blood alcohol level would have been further

diluted with blood transfusions.     Thus, Pearson does not support Nichols's

appeal.

       In Schmerber v. California, a pre-McNeelv case, the Supreme Court

upheld a warrantless blood draw of a drunk driver because of the time it took to

investigate the accident scene and to transport the defendant to the hospital for

treatment of injuries sustained in the accident. 384 U.S. 757, 771, 86 S. Ct.

1826, 16 L. Ed. 2d 908 (1966). The Washington State Supreme Court recently

followed Schmerber in holding that the totality of the circumstances, including the

time lost in transporting a defendant to the hospital for treatment and in

investigating the accident scene, are important considerations when evaluating


                                        - 16 -
No. 76312-1-1/17

exigency. State v. Baird, 187 Wn.2d 210, 220, 386 P.3d 239 (2016). The trial

court properly considered all this evidence when it found exigent circumstances

in this case.

        Given the totality of circumstances, we hold the trial court did not err in

concluding that the exigencies of the case justified a warrantless blood draw

because the State showed by clear and convincing evidence6 that it was

impractical to obtain a warrant in a timely manner and highly probable that

evidence would be destroyed if troopers further delayed by obtaining a search

warrant.

        Admissibility of Blood Test Results

        A person is guilty of vehicular homicide when she operates a motor

vehicle "while under the influence of intoxicating liquor or any drug, as defined by

RCW 46.61.502," and causes the death of any person. RCW 46.61.520(1)(a). A

person is deemed to be under the influence if she has an alcohol concentration

level of 0.08 or higher as shown by an analysis of her blood under RCW

46.61.506. RCW 46.61.502(1)(a). RCW 46.61.506(3) provides:

        Analysis of the person's blood or breath to be considered valid
        under the provisions of this section or RCW 46.61.502 or 46.61.504
        shall have been performed according to methods approved by the
        state toxicologist and by an individual possessing a valid permit
        issued by the state toxicologist for this purpose.


        6 Nichols maintains the trial court failed to apply the clear and convincing evidence
standard when concluding that exigent circumstances justified the warrantless blood draw. The
State cited the trial court to the correct standard in opposing the motion to suppress.
Furthermore, whether exigent circumstances exist to justify a warrantless blood test is a legal
question this court reviews de novo. Pearson, 192 Wn. App. at 811-12. Based on the record
before us, in particular the unchallenged findings, the State met its burden to show by clear and
convincing evidence that exigent circumstances existed to draw Nichols's blood without a
warrant.

                                             - 17-
No. 76312-1-1/18

(emphasis added).

        Nichols argues the blood test results are inadmissible unless the State

establishes that it was her blood that was tested. She contends that the blood

transfusions raise a question as to whether the blood sample they withdrew from

her at Harborview actually belonged to her.

       The trial court found that Trooper Hagreen watched as a nurse withdrew

blood from Nichols's arm. Nichols does not dispute this finding. Nor does she

claim that the blood ultimately tested was blood other than the sample taken from

her body. The trial court concluded that once the transfused blood entered

Nichols's body, it became her blood for purposes of the statute. We agree. This

Court holds that "the person's blood" under RCW 46.61.5067 and RCW

46.61.502 simply means blood that has been withdrawn from a defendant's body.

Because there is no dispute here that the tested blood came from Nichols's

veins, we conclude that the trial court did not err in admitting the blood test

results at her trial.

       We affirm.




WE CONCUR:



                                                      kQ,v-tQ9Q,
        7 Nichols also contends RCW 46.61.506(4)(b) applies only to breath tests, and not to
blood tests. Because State v. Brown explicitly states RCW 46.61.506(4)(b) and (c) apply to all of
RCW 46.61.506, this contention lacks merit. 145 Wn. App. 62,69 n.1, 184 P.3d 1284 (2008).

                                            - 18-